Title: General Orders, 1 December 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] December 1st 1777.
Parole Durham.C. Signs Brunswick. Amboy.


Mr Robert Duncan is appointed Paymaster to the fourth North Carolina regiment, and is to be respected as such.
A General Court Martial is to sit to morrow at 9 o’clock in the morng, at the tavern next to Col. Biddle’s quarters, for the trial of all prisoners which shall be brought before them—Col. Ogden is appointed

president of this court—Lieut. Cols. Simms, Wallace and Major North and a captain from the 1st and 2nd Pennsylva: Maxwell’s, Conway’s, Woodford’s, Scott’s, Poor’s, Paterson’s, and Learned’s brigades are to be members of the court.
The Officers are to make out their Muster rolls to the first of December, immediately—The term of time, which the men inlisted for, is to be inserted in every muster roll—The non-effectives are not to be inserted a second time.
Officers must pay strict attention to the orders issued respecting this part of their duty.
